UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 29, 2012 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 95.0% (Cost $56,159,932) New York 82.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 1,080,450 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 943,490 City of New York, Series E-1 6.250 10/15/28 500,000 610,095 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,119,530 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03/20/40 965,000 1,036,632 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,129,880 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,716,285 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,179,530 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,133,850 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,928,465 Monroe County Industrial Development Corp/NY, Series A 5.000 07/01/41 1,000,000 1,089,440 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 1,000,000 1,028,310 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07/01/28 1,000,000 925,930 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 835,620 New York City Industrial Development Agency Liberty-7 World Trade Center, Series A 6.250 03/01/15 2,000,000 2,005,200 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06/01/23 1,000,000 1,032,550 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,029,040 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,076,800 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,160,970 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06/15/20 2,000,000 1,705,740 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,088,390 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,091,070 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,124,520 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07/15/47 1,000,000 1,054,870 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/44 500,000 532,420 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,457,860 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/37 1,000,000 1,136,390 1 New York Tax-Free Income Fund As of 2-29-12 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 $1,000,000 $1,114,450 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07/01/25 750,000 755,235 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,077,480 New York State Dormitory Authority North Shore Long Island Jewish Group, Prerefunded to 5- 1-13 5.375 05/01/23 1,000,000 1,060,470 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 1,061,890 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 775,095 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,119,910 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,103,320 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,411,060 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,119,680 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07/01/29 5,330,000 2,555,255 Onondaga County Industrial Development Agency AMT 6.125 01/01/32 1,000,000 903,840 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 434,330 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,500,000 1,485,015 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,119,770 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11/01/22 1,000,000 1,039,170 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 2,019,165 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04/01/22 2,230,000 1,610,506 Puerto Rico 9.6% Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 1,000,000 1,094,390 Puerto Rico Commonwealth Aqueduct & Sewer Authority 5.125 07/01/37 500,000 500,160 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07/01/12 1,110,000 1,129,936 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 2,000,000 1,956,160 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 1,060,600 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 542,775 Virgin Islands 1.8% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,147,610 Guam 0.8% Guam Government, Series A 5.750 12/01/34 500,000 531,745 2 New York Tax-Free Income Fund As of 2-29-12 (Unaudited) Par value Value Short-Term Investments 0.7% (Cost $472,000) Repurchase Agreement 0.7% Repurchase Agreement with State Street Corp. dated 02-29-2012 at 0.010% to be repurchased at $472,000 on 03-01-2012, collateralized by $485,000 Federal Home Loan Mortgage Association, 0.600% due 09-27-13 (valued at $486,213 including interest) $472,000 472,000 Total investments (Cost $56,864,424)† 95.7% Other assets and liabilities, net 4.3% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments ACA Financial Guaranty Corp. 4.5% Ambac Financial Group, Inc. 4.4% National Public Finance Guarantee Corp. 5.9% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-29-12, the aggregate cost of investment securities for federal income tax purposes was $56,748,178. Net unrealized appreciation aggregated $5,706,166, of which $5,981,198 related to appreciated investment securities and $275,032 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 2-29-12: General Obligation Bonds 4.3% Revenue Bonds Education 15.5% Water & Sewer 11.0% Development 10.2% Health Care 7.8% Utilities 7.7% Airport 7.1% Transportation 6.6% Facilities 1.7% Tobacco 1.4% Pollution 1.3% Other Revenue 20.4% Short-Term Investments & Other 5.0% 3 New York Tax-Free Income Fund Notes to the Schedule of Investments As of 2-29-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
